Scott, J.
delivered the opinion of the court.
This was a suit commenced in a justices’ court against the steamboat Missouri, for damages to freight shipped by order of the plaintiff Webb, on board said boat, from New Orleans to St. Louis. The plaintiff obtained a judgment in the justices’ court, and on an appeal to the circuit court a trial de novo was had, wherein judgment was again rendered for the plaintiff, from which the Steamboat has appealed to this court.
On the trial of the action, it appeared that the plaintiff shipped on board the Steamboat twenty packages of goods, consisting of cotton goods, (blue jeans,) put up in boxes in the usual way. That upon being opened at St. Louis, they were discovered to be damaged, and discolored as if by water. It was the opinion of a witness who examined the goods, that they were not injured by salt water. The bill of lading was in the usual form, and stated that the goods were shipped in good order.
The Steamboat then offered evidence to show that the goods were not in good condition when the bill of lading was executed; and were delivered in the same condition as when received by the boat. The court refused to let this evidence go to the jury, and the propriety of its exclusion is the point involved in this cause.
The cases cited from the Missouri Reports by the appellee, showing that parol evidence cannot be received to contradict or vary written contracts, maintained an undeniable principle of law, but they are thought not to be entirely relevant to the subject in controversy. A bill of lading, it seems, possesses a two-fold character, partaking both of the nature of a receipt and a contract. . A receipt is an acknowledgment of payment or delivery, and may contain a contract to perform something in relation .to the thing delivered. Nothing is better settled in law, than that a receipt is open to explanation by parol evidence. Then that part of a bill of lading partaking of the nature of a receipt, containing the recital that the goods were shipped in good order, may be explained and contradicted, but in other respects is to be treated like other written contracts. Greenleaf, 354; Cowen, 1489.
The case of Barrett vs. Rogers, 7 Mass. Rep., 297, is one extremely like that now under consideration. The question in that case was, whether velvets in cases represented to be shipped in good order, might be shown to have been damaged at the time they were received on board. It was remarked in that case, that a bill of lading was an instrument entitled to great regard, and imposing a proportional obliga*195tion upon those who are bound for the execution of the responsibility which it assumes, there can be no doubt; but this responsibility must have reasonable limits, which must be determined by the nature of the subject matter. If the property to be transported, and which was declared.to be in good order, was in all parts open to inspection, and no fraud or imposition was practiced, it might not be unreasonable to say, that no evidence should be admitted to prove that it was not in good order. That a bill of lading is prima facie evidence, and of the highest nature, there can be no doubt; but in this case the property was velvets in cases, which were not open to inspection, and could not be rendered visible without opening the cases and unfolding the goods, which, it is believed, is never done. The exterior only was visible, and neither the interior, its quality or condition, could be known to the master, who signed the bill of lading, but from the representation of the shipper.
In the case before us, the goods were put up in boxes, they were not open to inspection, and consequently it falls entirely within the reason of the .above case.
Judgment reversed.